DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments (9/29/22 Remarks: page 8, line 9 – page 10, line 12, particularly page 8, line 23 - page 10, line 4) with respect to the rejection of claims 1, 4, 10-13, 15-17, 20-22, 25, 31-34, 36-38, & 41-42 under 35 USC §103 have been fully considered but they are not persuasive.
Examiner notes that the rejection of claims 15 & 36 under 35 USC §103 have been obviated by the claims’ cancellation.
With respect to claims 1 & 22, Applicant argues (9/29/22 Remarks: page 8, line 23 – page 9, line 34) that the art of record (specifically Atanassov (US 20130016186)) does not teach or suggest the recited feature 
…aligning, based on one or more keypoints in each of the first image and the second image and a depth-based spatial transform, the at least a portion of the first image with the at least a portion of the second image to produce aligned images…
Specifically, Applicant argues that the cited teaching of Atanassov relating to an adjustment of an image pair to create parallax in a stereoscopic image is not readable upon the recitation of a “depth-based spatial transform”.
However, the Atanassov adjustment is a spatial transform (translating the position of an image) based on depth (a parallax shift which is a function of depth), and thus readable upon the phrase “depth-based spatial transform”.
With respect to the dependent claims rejected under 35 USC §103 (claims 3-5, 7, 10-13, 16-17, 20-21, 24-26, 28-34, 37-38, & 41-47), Applicant argues (9/29/22 Remarks: page 10, lines 5-12) that the dependent claims are allowable by virtue of their dependency from the independent claims discussed above (claim 1 & 22).
Applicant’s arguments with respect to claim 1 & 22 are addressed above.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 10-13, 16-17, 20-22, 25, 31-34, 37-38, 41-44, & 46 are rejected under 35 U.S.C. 103 as being unpatentable over Shabatay (WO 2014199338, cited in 4/4/19 Information Disclosure Statement) in view of Kahraman (“Image frame fusion using 3D anisotropic diffusion”, cited in 7/16/21 Office Action) and Atanassov (US 20130016186, cited in 6/30/22 Office Action).
With respect to claim 1, Shabatay discloses
Claim 1: A method performed by an electronic device, the method comprising:
obtaining a first image of a scene from a first camera, the first camera having a first focal length and a first field of view (Shabatay Abstract and page 5, lines 17-22, wide view camera);
obtaining a second image of the scene from a second camera, the second camera having a second focal length and a second field of view disposed within the first field of view (Shabatay Abstract and page 5, lines 17-22, tele view camera; Shabatay Figure 2, tele frame within wide frame);
determining to fuse at least a first portion of the first image with at least a second portion of the second image based on a focus position of the first image (Shabatay page 8, lines 11-13, region of interest on which both cameras are focused; Shabatay page 14, lines 6-8, aligning of images in region of interest);
aligning, (Shabatay page 12, lines 17-31 and Figure 5, wide and tele images aligned);
fusing the aligned images (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused), 
outputting the fused image (Shabatay Abstract, fused output image).
With respect to claim 1, Shabatay does not disclose:
…fusing the aligned images based on an anisotropic diffusion kernel to produce a fused image, wherein the anisotropic kernel is guided by at least one reference structure in the first image…
Kahraman discloses:
…fusing the aligned images based on an anisotropic diffusion kernel (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images with removal of alignment artifacts and additive noise) to produce a fused image, wherein the anisotropic kernel is guided by at least one reference structure in the first image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”)…
Shabatay and Kahraman are combinable because they are from the field of combining two camera images of a scene into a fused image.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the anisotropic diffusion kernel of Kahraman to the Shabatay image fusing arrangement.
The suggestion/motivation for doing so would have been to combine images with alignment artifacts and additive noise removed.
With respect to claim 1, Shabatay does not disclose:
…aligning, based on one or more keypoints in each of the first image and the second image and a depth-based spatial transform, at least a portion of the first image with at least a portion of the second image to produce aligned images…
Atanassov discloses:
…aligning, based on one or more keypoints in each of the first image and the second image (Atanassov paragraphs 0072-0073 and Figure 5, aligning images based on first and second image keypoint alignments of sufficient quality) and a depth-based spatial transform (Atanassov paragraph 0054, image displacement based on depth), at least a portion of the first image with at least a portion of the second image to produce aligned images…
Shabatay and Atanassov are combinable because they are from the field of combining two camera images of a scene into a fused image.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the keypoint matching of Atanassov to the Shabatay image fusing arrangement.
The suggestion/motivation for doing so would have been to combine images with a required degree of alignment quality.
Therefore, it would have been obvious to combine Shabatay with Kahraman and Atanassov to obtain the invention as specified in claim 1.
Applying these teachings to claims 4, 10-13, 16-17, 20-22, 25, 31-34, 37-38, 41-44, & 46:
Claim 4: The method of claim 1 (see above), wherein the anisotropic diffusion kernel is determined based on scene content (Kahraman section II-C, “3D Anisotropic Diffusion Filter”, anisotropic filter equation expressed in equations 2-3, including image sequence (i.e. scene content) I(x,y,z,t)).
Claim 10: The method of claim 1 (see above), wherein the anisotropic diffusion kernel performs guided noise reduction (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 11: The method of claim 10 (see above), wherein the guided noise reduction is guided based on the first image or (Note: This is a recitation in the alternative readable upon either option) the second image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 12: The method of claim 1 (see above), wherein fusing the aligned images is further based on a similarity measure indicative of a degree of similarity between the at least a portion of the first image and the at least a portion of the second image (Atanassov paragraphs 0039 & 0060, keypoint matching based on image similarity).
Claim 13: The method of claim 1 (see above), wherein the method is performed for one or more frames of a video feed (Shabatay page 15, lines 8-9 & 14-15 and Figure 6, video/preview mode with both cameras operational over a zoom range).
Claim 16: The method of claim 1 (see above), wherein fusing the aligned images is further based on a difference in lens characteristics between a lens of the first camera and a lens of the second camera (Shabatay Abstract and page 5, lines 4-22, tele view camera and wide view camera generating images based on different focal lengths; Shabatay Figure 2, tele frame within wide frame; Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused).
Claim 17: The method of claim 1 (see above), wherein fusing the aligned images comprises compositing the aligned images within a region of interest (Shabatay page 5, lines 10-12, wide and tele views of an object and its background (i.e. a region of interest)).
Claim 20: The method of claim 1 (see above), wherein the first image and the second image are captured concurrently (Shabatay page 5, lines 10-12, simultaneous image capture).
Claim 21: The method of claim 1 (see above), wherein the first image and the second image are captured at different times (Shabatay page 10, line 22, different exposure times, inherently causing one image to be captured at least partially during a time when the other image is not captured).
Claim 22: An electronic device, comprising:
a memory (Shabatay page 7, lines 31-33, processing of data inherently requiring data storage until processing is completed);
a processor (Shabatay page 7, lines 31-33, video processor) coupled to the memory, wherein the processor is configured to:
obtain a first image of a scene from a first camera, the first camera having a first focal length and a first field of vies (Shabatay Abstract and page 5, lines 17-22, wide view camera);
obtain a second image of the scene from a second camera, the second camera having a second focal length and a second field of view disposed within the first field of view (Shabatay Abstract and page 5, lines 17-22, tele view camera; Shabatay Figure 2, tele frame within wide frame);
determine to fuse at least a first portion of the first image with at least a second portion of the second image based on a focus position of the first image (Shabatay page 8, lines 11-13, region of interest on which both cameras are focused; Shabatay page 14, lines 6-8, aligning of images in region of interest);
align, based on one or more keypoints in each of the first image and the second image (Atanassov paragraphs 0072-0073 and Figure 5, aligning images based on first and second image keypoint alignments of sufficient quality) and a depth-based spatial transform (Atanassov paragraph 0054, image displacement based on depth), the at least a portion of the first image and the at least a portion of the second image to produce aligned images (Shabatay page 12, lines 17-31 and Figure 5, wide and tele images aligned);
fuse the aligned images based on an anisotropic diffusion kernel (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images with removal of alignment artifacts and additive noise) to produce a fused image (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused), wherein the anisotropic kernel is guided by at least one reference structure in the first image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”); and
output the fused image (Shabatay Abstract, fused output image).
Claim 25: The electronic device of claim 22 (see above), wherein the processor is configured to determine the anisotropic diffusion kernel based on scene content (Kahraman section II-C, “3D Anisotropic Diffusion Filter”, anisotropic filter equation expressed in equations 2-3, including image sequence (i.e. scene content) I(x,y,z,t)).
Claim 31: The electronic device of claim 22 (see above), wherein the anisotropic diffusion kernel performs guided noise reduction (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 32: The electronic device of claim 31 (see above), wherein the guided noise reduction is guided based on the first image or (Note: This is a recitation in the alternative readable upon either option) the second image (Kahraman Section II-C “3S Anisotropic Diffusion Filter”, “noise is filtered based on the local structures of the image”).
Claim 33: The electronic device of claim 22 (see above), wherein the processor is configured to fuse the aligned images based on a similarity measure indicative of a degree of similarity between the at least a portion of the first image and the at least a portion of the second image (Atanassov paragraphs 0039 & 0060, keypoint matching based on image similarity).
Claim 34: The electronic device of claim 22 (see above), wherein the method is performed for one or more frames of a video feed (Shabatay page 15, lines 8-9 & 14-15 and Figure 6, video/preview mode with both cameras operational over a zoom range).
Claim 37: The electronic device of claim 22 (see above), wherein the processor is configured to fuse the aligned images based on a difference in lens characteristics between a lens of the first camera and a lens of the second camera (Shabatay Abstract and page 5, lines 4-22, tele view camera and wide view camera generating images based on different focal lengths; Shabatay Figure 2, tele frame within wide frame; Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused).
Claim 38: The electronic device of claim 22 (see above), wherein the processor is configured to composite the aligned images within a region of interest (Shabatay page 5, lines 10-12, wide and tele views of an object and its background (i.e. a region of interest)).
Claim 41: The electronic device of claim 22 (see above), wherein the first image and the second image are captured concurrently (Shabatay page 5, lines 10-12, simultaneous image capture).
Claim 42: The electronic device of claim 22 (see above), wherein the first image and the second image are captured at different times (Shabatay page 10, line 22, different exposure times, inherently causing one image to be captured at least partially during a time when the other image is not captured).
Claim 43: The electronic device of claim 22 (see above), further comprising the first camera, the second camera, and a display (Shabatay Abstract, wide camera, tele camera, and output).
Claim 44: The method of claim 1 (see above), wherein the focus position is associated with a region of interest corresponding with an autofocus center (Shabatay page 8, lines 11-13, region of interest on which both cameras are focused, Shabatay claim 15, autofocus feature).
Claim 46: The electronic device of claim 22 (see above), wherein the focus position is associated with a region of interest corresponding with an autofocus center (Shabatay page 8, lines 11-13, region of interest on which both cameras are focused, Shabatay claim 15, autofocus feature).
Claims 3, 5, 24, 26, 45, & 47 are rejected under 35 U.S.C. 103 as being unpatentable over Shabatay (WO 2014199338, cited in 4/4/19 Information Disclosure Statement) in view of Kahraman and Atanassov as applied to claims 1 & 22 above, and further in view of Bae (US 20140168444, cited in 2/10/21 Office Action).
With respect to claim 3, Shabatay in view of Kahraman discloses the invention of claim 1 (see above).
Shabatay in view of Kahraman does not disclose:
…wherein the fusing of images wherein the fusing process is based on at least one of noise characteristics, object motion, light levels, or edge information.
Bae discloses:
Claim 3: The method of claim 1 (see above), wherein the anisotropic diffusion kernel controls diffusion fusion of the aligned images based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) noise characteristics, degree of object motion, light levels (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness level), or edge information.
Shabatay in view of Kahraman and Bae are combinable because they are from the field of combining two camera images of a scene into a fused image.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the image brightness level adjustment of Bae to the Shabatay in view of Kahraman image fusing arrangement.
The suggestion/motivation for doing so would have been to combine images without introducing a visible discrepancy in brightness level.
Therefore, it would have been obvious to combine Shabatay in view of Kahraman with Bae to obtain the invention as specified in claim 3.
Applying these teachings to claims 5, 24, 26, 45, & 47:
Claim 5: The method of claim 1 (see above), wherein fusing the aligned images comprises:
determining a photometric similarity measure (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness levels, inherently including the amount of similarity between the levels);
determining the anisotropic diffusion kernel (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images); and
blending the aligned images based on the photometric similarity measure and the anisotropic diffusion kernel (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused).
Claim 24: The electronic device of claim 22 (see above), wherein the anisotropic diffusion kernel controls diffusion fusion of the aligned images based on at least one of (Note: This is a recitation in the alternative, readable upon any one option) noise characteristics, degree of object motion, light levels (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness level), or edge information.
Claim 26: The electronic device of claim 22 (see above), wherein the processor is configured to fuse the aligned images by:
determining a photometric similarity measure (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness levels, inherently including the amount of similarity between the levels);
determining the anisotropic diffusion kernel (Kahraman Introduction 3rd paragraph, use of anisotropic diffusion filter to fuse images; and
blending the aligned images based on the photometric similarity measure and the anisotropic diffusion kernel (Shabatay page 12, lines 17-30 and Figure 5, wide and tele images aligned and fused).
Claim 45: The method of claim 1 (see above), wherein the anisotropic diffusion kernel controls fusion of the aligned images based on a light level (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness level).
Claim 47: The electronic device of claim 22 (see above), wherein the anisotropic diffusion kernel controls fusion of the aligned images based on a light level  (Bae Abstract and paragraph 0007, adaptation of two camera images of the same scene to be fused based on brightness level).
Claims 7 & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Shabatay (WO 2014199338, cited in 4/4/19 Information Disclosure Statement) in view of Kahraman and Atanassov as applied to claims 1 & 22 above, and further in view of Weickert (“Theoretical Foundations Of Anisotropic Diffusion In Image Processing”, cited in 7/16/21 Office Action).
With respect to claim 7, Shabatay in view of Kahraman discloses the invention of claim 1 (see above).
Shabatay in view of Kahraman does not disclose:
…wherein the anisotropic diffusion kernel is based on contrast.
Weickert discloses:
…wherein the anisotropic diffusion kernel is based on contrast (Weickert section 2, 2nd to last paragraph of section, “Anisotropic diffusion filtering is an image restoration tool that needs essentially two natural parameters: a contrast parameter and a resolution parameter”).
Shabatay in view of Kahraman and Bae are Weickert because they are from the field of anisotropic diffusion kernel processing.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the contrast parameter of the anisotropic diffusion filter of Weickert to the Shabatay in view of Kahraman image anisotropic diffusion kernel.
The suggestion/motivation for doing so would have been to apply a standard element of anisotropic diffusion filtering.
Therefore, it would have been obvious to combine Shabatay in view of Kahraman with Weickert to obtain the invention as specified in claim 7.
Applying these teachings to claim 28:
Claim 28: The electronic device of claim 22 (see above), wherein the anisotropic diffusion kernel is based on contrast (Weickert section 2, 2nd to last paragraph of section, “Anisotropic diffusion filtering is an image restoration tool that needs essentially two natural parameters: a contrast parameter and a resolution parameter”).
Allowable Subject Matter
Claims 8-9, 18-19, 29-30, & 39-40 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
With respect to claims 8 & 29 (and dependent claims 9 & 30), the art of record does not teach or suggest the recited anisotropic kernel adaptive bandwidth based on contrast in conjunction with the recited arrangement of fusing first and second camera images having first and second fields of view based on aligning the images and an anisotropic diffusion filter.
With respect to claims 18 & 39, the art of record does not teach or suggest the recited seam blending of first and second composite regions determined from the first and second images in conjunction with the recited arrangement of fusing first and second camera images having first and second fields of view based on aligning the images and an anisotropic diffusion filter.
With respect to claims 19 & 40, the art of record does not teach or suggest the recited region of interest recovery based on replacing a nonexistent portion of the second image with a portion of the first image in conjunction with the recited arrangement of fusing first and second camera images having first and second fields of view based on aligning the images and an anisotropic diffusion filter.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.
If attempts to contact the examiner and the Customer Service Center are unsuccessful, supervisor Claire Wang can be contacted at 571-270-1051.
Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/S. M. B./
Examiner, Art Unit 2663

/CLAIRE X WANG/     Supervisory Patent Examiner, Art Unit 2663